Case 7:17-cv-05636-KMK-LMS Document 59 Filed 04/30/19 Page 1 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wen een enn en ere rernnne ene mneeennuuennenmenonnenenennenennecunmnmnne x
Jose Rivera, individually and on behalf of all persons
similarly situated,

Plaintiff,

-against-
Case No.: 17-cv-05636 (KMK) (LMS)

Hudson Valley Hospitality Group, Inc., Goldfish
Restaurants, Inc., Michael Casarella, Athanasios
Stratigakis,

Defendants.
pene nee eee eee een ene enen ene ce nmennn x

DEFENDANTS’ RESPONSE TO PLAINTIFF’S FED. R. CLV. P. 72 OBJECTIONS
TO MAGISTRATE’S DECISION AND ORDER DENYING PLAINTIFF'S
MOTION FOR SPOLIATION SANCTIONS

REISMAN, RUBEO & ALTMAN, LLP
Attorneys for Defendants
151 Broadway
Hawthorne, New York 10532
(914) 495.3050

 
Case 7:17-cv-05636-KMK-LMS Document 59 Filed 04/30/19 Page 2 of 18

 

TABLE OF CONTENTS
Table of Authorities. 000. e tense tate ne eee dena ea er peter ene ba pare ea ne ies i
Preliminary Statement.........0. 0... cc ce cee ce cec cece cee ee cette cece ee ee bees d eset sata teteeeeecensseeneegs 1
Background Facts... 2.0... ce cece cece eee eee e nent ne ne eee dened E ERASE EEE debe D Ea SE eed bE EEa ES 1
DISCUSSION... cece ce cece cece rene n renee EEE EEE EEE E EEE EOE EE EEE EE EA EH SEEDS EER ER EE EE EE EEE Ea Ebon 4

Point I - Magistrate Smith’s Decision and Order was not Clearly Erroneous and Should

not be Reversed. oo... cece cece eee cece cece cucsetevausececetecunneeeerenransatettetnnnnennnnns 4

A. Plaintiff Failed to Establish that Defendants Violated their Obligation to

Preserve Evidence... 0... ccc cece cece cee n cent eee eee eee eed e nS EE EEE Ease c sess sca cna sete enrbeeeness 6
B Plaintiff Failed to Demonstrate that Defendants were Guilty of Culpable
COMMUCE. 0 cece eee cere nt ete LEE E EE EU EEE EEE EEG ED EO EEE EE; E EE EG Saba see eb eE eat EEE EES ESE EES 9

Plaintiif Failed to Demonstrate Relevance to Plaintiff's Claims................ccc0cecese ee 1]
Point II — This Court Cannot Review Additional Evidence. .....0...0.......ccccceesec seer eres eneees 12
Oa aCe) Lbs (0) | cee 13

 
Case 7:17-cv-05636-KMK-LMS Document 59 Filed 04/30/19 Page 3 of 18

 

TABLE OF AUTHORITIES

Statues

New York Labor Law § 195(4).....0...0000 ccc ccc cece ccc cece case pete eecaeepecseanereaenenaneraniasenenas 6
Fed. R. Civ. Pe 26... centre eee eer EEE EEE EEE EEL d bt ete t tee e tata eaten ttaeees 9
Fed. R. Civ. Po 72. ccc cece EERE EEE EEE Lene LEE Ld eke bande ede 1,4
Fed. R. Civ. Po 37... cece ccc eee ee eee eeceueeeberseseteuteecuueecussseueeevaessenuuueeeuvaraceseeeses 1,5
Regulations

29 CER. § SG Scie ee ene EEE enn EER EEE EE EELS TEESE; SEDER ECE EE EERE EEE EGER EH 6
12 NY CAR.R. § 142-2.6(8)...ccccccccccceecssesssevesecececececectceceveeecessreceveveccceseerrsassseestseens 6
12 NLY.CLR.R. § 146, et SQ. eee ee nee e ne bebe ne be bebe bee badge een ag habbo eenees 6

Cases
Creighton v. City of New York, No. 12 CIV. 7454
2015 WL 8492754 (S.D.N.Y., December 9, 2015). 00.0... ccc ce cceceec ee eneetee ene eseeaeeneeae 12, 13

Dilworth v. Goldberg
3 F.Supp.3d 198 (S.D.N-Y. 2014)... cece eee nent eee ented ete e debe tees 5,31, 12

Hamilton v. Mt. Sinai Hosp.
528 F.Supp.2d 431 (S.D.N.Y. 2007), aff'd, 331 F.App’x 874 (24 Cir. 2009)... 0... eee 10, 11

In re Barnikow

211 B.R. 176 (Bkrpty. E.D.Pa. 1997). cnet eee e enter eeete renee neta 7

Khatabi v. Bonura, No. 10 Civ. 1168
2017 WL 10621191 (S.D.N.Y., April 21, 2017)... 0... c ccc ccc cece eee e ces eet e eee eeneenees 4,9

McFarlane v. First Unum Life Ins. Co., No, 16-CV-7806
2017 WL 4564928 (S.D.N-Y., October 12, 2017)... ccc cere nsec tence eeeeeeeeeneeeneeee 4,5

NIKE, Inc. v. Wu
349 F.Supp.3d 346 (S.D.N.Y. 2018)... 0. cece ccc ea eect ee tee eects ee ears tere na eee ne eaey 5,6, 12, 13

North Jersey Media Group Inc. v. Fox News Network LLC, No. 14 Civ. 7630
2015 WL 7444822 (S.D.N.Y., November 23, 2015)....0......cc ccc ccc cca eccec ene ee seater tenes 12,13

Residential Funding Corp. v. DeGeorge Fin, Corp.
306 F.3d 99 (2d Cir. 2002)... 0... er nnn ener nde tenn ents 5,11, 12

 
Case 7:17-cv-05636-KMK-LMS Document 59 Filed 04/30/19 Page 4 of 18

Sovulj v. ULS., No. 98 CV 5550
2005 WL 2290495 (E.D.N.Y., September 20, 2005)... 0. cece eee teen eee ene enone ta eaees 5

Thai Lau Lignite (Thailand) Co., Lid. vy. Gov't of Lau People’s Democratic Republic
924 F.Supp.2d 508 (S.D.N.Y. 2013)... 20. cce cece ence cece erent sees ese eeeeneneeaeeenenn nas 4,12, 13

US. v. Sancolmar Industries, Inc.
347 F.Supp. 404 (E.D.N.Y. 1972)... cece nee een tent tenet ed steed ents 10

Williams v. Rosenblatt Securities, Inc.
236 F.Supp.3d 802 (S.D.N.Y. 2017)... ccc ecce cece cee ee ene e reenter ee nected scat eee a send eae tan EaaS 5

Yu Chen v. LW Rest, Inc., No. 10 CV 200
2011 WL 3420433 (E.D.N.Y., August 3, 2011)... 000000 c cece ence eee tena eect nega scenes 5

 
Case 7:17-cv-05636-KMK-LMS Document 59 Filed 04/30/19 Page 5 of 18

PRELIMINARY STATEMENT

Defendants, HUDSON VALLEY HOSPITALITY GROUP, INC. GOLDFISH
RESTAURANTS, INC., MICHAEL CASARELLA and ATHANASIOS STRATIGAKIS, submit
this Response to the Objections filed by Plaintiff, JOSE RIVERA, “individually and on behaif of
all persons similarly situated” (class action not certified), pursuant to Fed. R. Civ. P. 72, to the
Decision and Order of Hon. Lisa M. Smith, U.S. Magistrate Judge, filed on March 26, 2019, that
denied Plaintiff's motion for spolation sanctions pursuant to Fed. R. Civ. P. 37. As set forth
below, Magistrate Smith’s Decision was correct and certainly was not an abuse of discretion and/or
clearly erroneous. This Court should not disturb it. Additionally, this Court should reject
Plaintiff's effort to have this Court consider evidence not before Magistrate Smith in rendering its
decision on Plaintiff's Objections.

BACKGROUND FACTS

Plaintiff commenced this action on July 25, 2017, alleging state and federal wage and hour
violations against the corporate entities he alleges employed him, and also against the individual
shareholders of these corporations. Plaintiff filed an Amended Complaint on March 12, 2018,
which Defendants answered on June 12, 2018. The action, though captioned as a class action, has
not been certified as such. The individual defendants are the officers of the two corporate
defendants.

In his deposition testimony, Defendant MICHAEL CASARELLA (“Mr. Casarella”)
testified about the ordinary business practices of Hudson Valley Hospitality Group, Inc. (‘HVHG”
or, as its business is known, “Stone Manor”) with respect to payroll. Mr. Casarella testified as
follows:

Q: How were the hours kept at Stone Manor, back of the house, nonexecutive
employee hours kept?

 
Case 7:17-cv-05636-KMK-LMS Document 59 Filed 04/30/19 Page 6 of 18

Mr. Rubeo: | object to form and relevance. You can answer.
A. By putting it in a computer system and by having a pay log that would mark that
they were paid.

(See excerpts of deposition testimony of Michael Casarella, annexed to Affirmation of Sharman
T. Propp, Esq. submitted in opposition to Plaintiff's spoliation motion as Exhibit A, p. 56 [also
Ex. 21 to Plaintiff's Objections]). In other words, the computer entries themselves were the pay
records. The data entered on the computer came from temporary paper slips, which Mr. Casarella
would discard once the information had been entered on the computer. (/d., p.78). Mr. Casarella’s
custom and practice was to keep the paper records approximately one year. (/d., p. 83).
Mr. Casarella testified that he did not know whether or not the records specific to the
Plaintiff had been discarded before or after this lawsuit was initiated:
Q. ... And is it your testimony that you did not enter the information, from those
handwritten sheets, into Excel prior to the lawsuit?
Mr. Rubeo: | object to the form of the question. You can answer.
A. I get[] confused on exact dates. I don’t know the exact date these were created. 1
don’t know the exact date the lawsuit started. It’s very hard for me to answer something.
I} don’t know.
(d., pp. 91-92).
Additionally, Mr. Casarella testified about how the computerized records accurately
reflected the information from the temporary paper records:
Q. At this point, other than Plaintiff's Exhibit 1 through 4, do you have any
way of verifying whether the information in these documents is accurate? For example,

on Plaintiff's Exhibit 1, it says July 23, 2013, he worked from 2 p.m. to 11 p.m., right?
A. Right. That’s correct.

Q. Now, those underlying records are gone. Is there any other way to verify
that?

A. On Exhibit 5, it is marked that he was paid $90, so —

Q. I’m not talking about the pay. I’m talking about the hours he worked and
the days he worked.

A. I believe if it is entered in, it is the right information. 1’m human. Maybe |

would have made some sort of entering error. But, for the most part, the information that’s
on here is going to be correct.
Q. I’m talking about verifying it.

 

 
Case 7:17-cv-05636-KMK-LMS Document 59 Filed 04/30/19 Page 7 of 18

Mr. Rubeo: | object to the form of the question. You can answer.
A. ] can verify it by looking at Exhibit 1 through 4, seeing that he worked that
particular day, 2 p.m. to 11 p.m., it was nine hours, and he was paid $90 by looking at

Exhibit 5.

Q. Let me clarify, Let’s say I want to say “I don’t believe you that he worked
this day and these hours,” all | have is to go off of your word. Is that what you’re telling
me?

Mr. Rubeo: | object to the form of the question. You can answer.

A. I’m sure you can ask any other employee. I’m not sure that they would
remember, on July 27th of 2013, how many hours he worked and what day he worked. I’m
sure he wouldn’t even remember that information. It’s over five years ago.

Q. Yes.
A, For the most part, if it says that, that information is going to be correct.
Q. So Plaintiff's | through 4 is your representation of my client’s hours worked

for you, and there is no other way to verify it, other than these records; that’s right?

Mr. Rubeo: | object to the form of the question. You can answer.

A. The information that is entered here is information that | believe to be a
hundred percent true, on the hours and days he worked and the amount of money he was
paid.

(id., pp. 87 ~ 90).

In sum, Mr, Casarella testified that it was his custom and practice to enter the information
from paper documents accurately onto an Excel spreadsheet, or to have an employee do so (id.,
pp. 96 — 97) and then to maintain only the computerized time records. “Once I computerized
everything or once I have information logged in, ] wouldn’t keep a handwritten something.” (d.,
p. 85).

Printouts of the computerized Excel payrol! records were turned over to the Plaintiff in
discovery, and are Exhibits 1 through 4 referenced at Mr. Casarella’s deposition. Moreover,
Defendants produced to Plaintiff the ledger book in which Mr. Casarella noted payments made to
employees.

While at one point in his deposition, Mr. Casarella responded in the affirmative to a

question about whether he had created the spreadsheets “after the lawsuit started,” (/d., p. 78), He

later clarified that he did not know if this was the case. Ud., p. 92).

 
Case 7:17-cv-05636-KMK-LMS Document 59 Filed 04/30/19 Page 8 of 18

In February 2018, seven months after commencing the action, Plaintiff served the
discovery demand upon which he bases the present motion for spoliation. Mr. Casarella was not
questioned at his deposition about whether he discarded the paper records before or after this date.

Mr. Casarella’s testimony demonstrates that his intention was to completely and accurately
transfer the information on paper records to computerized records on an Excel spreadsheet. All of
this information was handed over to the Plaintiffs.

Plaintiff's position to the Court was, in a nutshell, that the payroll information on the
spreadsheets produced was accurate, and, ergo, it must be false. This argument was, however, not
supported by the evidence.

In a Decision and Order filed March 26, 2019, Magistrate Judge Lisa M. Smith denied
Plaintiff's motion for spoliation sanctions and attorneys’ fees, finding, inter alia, that Plaintiff had
failed to meet his burden. Plaintiff filed Objections pursuant to Fed. R. Civ. P. 72.

DISCUSSION
POINT I
MAGISTRATE SMITH’S DECISION AND ORDER WAS NOT CLEARLY
ERRONEOUS AND SHOULD NOT BE REVERSED

The party seeking to overturn a Magistrate Judge’s ruling bears a “heavy burden.”
McFarlane v. First Unum Life Ins. Co., No. 16-CV-7806, 2017 WL 4564928 *2 (S.D.N.Y.,
October 12, 2017), citing Thai Lau Lignite (Thailand) Co., Lid. v. Gov't of Lau People’s
Democratic Republic, 924 F.Supp.2d 508, 512 (S.D.N.Y. 2013). Review of a Magistrate’s denial
of spoliation sanctions is a nondispositive matter and is governed by the “clearly erroneous or
contrary to law” standard. Khatabi v. Bonura, No. 10 Civ. 1168, 2017 WL 10621191 *2-3
(S.D.N.Y., April 21, 2017). “With respect to nondispositive matters, such as discovery disputes,

a district judge shall ‘modify or set aside any part of the magistrate’s order that is clearly erroneous

 
Case 7:17-cv-05636-KMK-LMS Document 59 Filed 04/30/19 Page 9 of 18

or is contrary to law....” “Under this highly deferential standard, magistrate judges are afforded
broad discretion in resolving nondispositive disputes and reversa/ is appropriate only if their
discretion is abused.” McFarlane, supra, at *2 (citations omitted, emphasis added); see also,
Williams v. Rosenblatt Securities, nc., 236 F.Supp.3d 802, 803 (S.D.N.Y. 2017). “Courts in this
circuit ‘generally do not entertain new legal arguments not presented to the magistrate judge.’”
NIKE, Inc. v. Wu, 349 F.Supp.3d 346, 353 (S.D.N.Y. 2018) (citation omitted).

Plaintiff, on his motion for spoliation sanctions pursuant to Fed. R. Civ. P. 37, “has the
burden of establishing the elements of a spoliation claim by a preponderance of the evidence.”
Magistrate Smith’s Decision and Order (“Decision”), p. 5, quoting Dilworth v. Goldberg, 3
F.Supp.3d 198, 200 (S.D.N.Y. 2014). Magistrate Smith correctly set forth the elements that
Plaintiff needed to establish by a preponderance of the evidence, namely “(1 ) that the party having
control over the evidence had an obligation to preserve it at the time it was destroyed; (2) that the
records were destroyed ‘with a culpable state of mind’; and (3) that the destroyed evidence was
‘relevant’ to the party’s claim or defense such that a reasonable trier of fact could find that it would
support that claim or defense.” (Decision at pp. 5-6, quoting Residential Funding Corp. v.
DeGeorge Fin. Corp., 306 F.3d 99, 107 (2d Cir. 2002)). In addition to showing relevance,
“plaintiffs must show that they have been prejudiced by the loss of the evidence.” (Decision at 7,
quoting Yu Chen v. LW Rest., Inc., No. 10 CV 200 (ARR), 2011 WL 3420433 at *14 (E.D.N.Y.,
August 3, 2011)); and, further, that “[t]he burden falls on the ‘prejudiced party’ to produce ‘some
evidence suggesting that a document or documents relevant to substantiating [his or her] claim
would have been included among the destroyed files.”” (Decision, p. 7, quoting Sovulj v. US., No.

98 CV 5550 (FBR)(ML), 2005 WL 2290495, at *5 (E.D.N.Y., September 20, 2005)).

 
Case 7:17-cv-05636-KMK-LMS Document 59 Filed 04/30/19 Page 10 of 18

As set forth below, Magistrate Smith correctly applied the 3-part test of Residential
Funding, supra.
A. Plaintiff Failed to Establish that Defendants Violated their Obligation to Preserve
Evidence

First, Magistrate Smith analyzed whether Defendants had an obligation to preserve the
handwritten notations of Plaintiff's work hours. The Court focused on whether Defendants had an
obligation, independent of this lawsuit, to preserve the handwritten time records pursuant to State
and Federal regulations, and found that neither 29 C.F.R. § 516.5 and 12 N.Y.C.R.R. § 142-2.6(a)
expressly prohibited using computerized entries recording handwritten records as the permanent
records to be maintained by an employer.' Magistrate Smith, applying the regulatory framework,
held that “so long as employee work records are (a) accurate, (b) are prepared at or near the time
of the work performed, and (c) are maintained, an employer has satisfied its recordkeeping duties
under 29 C.F.R. § 516.5 and 12 N.Y.C.R.R. § 142-2.6{a).” (Magistrate Smith’s Opinion, p. 10).

Plaintiff bases his objection on New York Labor Law § 195(4), which states that “An
Employer” must establish, maintain and preserve for not less than six years contemporaneous, true,
and accurate payroll records showing for each week worked the hours worked.”? This objection,
however, overlooks how the requirements of Magistrate Smith’s test fully comply with the statute.

First, as Magistrate Smith held, the records must be “accurate.” Plaintiff made no showing

that the records produced by the Defendant were inaccurate - in fact, his claim is that the records

 

' To the extent that Plaintiff argues that the Court should have interpreted 12 N.Y.C.R.R. § 146, et
seq., which applies specifically to the hospitality industry, any error is harmless, as 12 N.Y.C.R.R.
§ 142 et seq. and 12 N.Y.C.R.R. § 146 et seq., in relevant part, mandate the same recordkeeping
requirements at issue herein.

2 To the extent that Plaintiff secks to assert new legal arguments about record retention not raised
before Magistrate Smith, this Court should not consider these arguments. NIKE, supra, 349
F.Supp.3d at 353.

 
Case 7:17-cv-05636-KMK-LMS Document 59 Filed 04/30/19 Page 11 of 18

are too accurate. Additionally, Mr. Casarella testified that he believed the payroll records produced
were “a hundred percent true, on the hours and days he worked and the amount of money he was
paid”, and further testified about how the payroll records were supported by the ledger produced
reflecting the amounts paid to the Plaintiff. (Pl. Ex. 21, pp. 90, 96-97). The record before Judge
Smith did not support any finding that the Defendants failed to maintain accurate payroll records.

With respect to Magistrate Smith’s requirement that records be “prepared at or near the
time of the work performed,” Plaintiff has provided no authority contradicting the Court’s
conclusion that neither Federal nor State regulation mandates that records be “absolutely
contemporaneous with the work so recorded,”*(emphasis added) and that “[i]n this day and age
where electronically stored information has become the norm for record keeping in many areas, it
would not be unreasonable, in a small business, for hours worked to be noted informally and then
reduced to an electronic format for accounting and other purposes.” (/d., p. 9).

In other words, the Court acknowledged that in the modern workplace, the computerized
records, assuming they are created and maintained in accordance with Magistrate Smith’s three-
part test, are themselves the payroll records that must be maintained under relevant regulations.
The Court noted that Plaintiff only “states, without citation, that ‘Defendants admit the|y] violated
both the FLSA and New York Labor Law by destroying the records,’” and held that “[t]here is
nothing in this record that leads to the conclusion that these records do not comport with this
requirement.” (Decision, p. 10).

Plaintiff has failed to show that Magistrate Smith abused her discretion or that her Decision
on any prongs of her analysis was clearly erroneous. He fails to cite case law interpreting the
relevant statutes and regulations to support his theory that, in the 21st century, a business

transferring records to the more permanent medium of computer files constitutes “destruction” of

 

 
Case 7:17-cv-05636-KMK-LMS Document 59 Filed 04/30/19 Page 12 of 18

“original, contemporaneous time records.” Instead, Plaintiff argues unsupported policy
arguments. (See Plaintiff's Objections, p. 10). Policy arguments do not support an argument that
a decision is “clearly erroneous.” See, e.g., /n re Barnikow, 211 B.R. 176, 178 (Bkrpty. E.D.Pa.
1997) (“Finally, the Trustee makes policy arguments ...in support of the Motion for
Reconsideration. While the Court understands and can appreciate the Trustee's position, it
nonetheless rejects them. Based upon the foregoing, the Court finds no reason why it should
reconsider its prior ruling in the instant case because it has not made errors in findings of fact or
misinterpreted the law as applied to those facts.”). Plaintiff further speculated, improperly, that
Magistrate Smith’s ruling “opens the floodgates to fraud.” (Plaintiff's Objections, p. 11). Again,
such speculation does not amount to a legal showing that Magistrate Smith incorrectly applied
existing law or misconstrued the facts of this case.

Plaintiff has utterly failed to demonstrate that Magistrate Smith abused her discretion
and/or committed clear error in concluding that Defendants fulfilled their obligation to preserve
payroll records.

Additionally, Plaintiffnow argues that Magistrate Smith incorrectly “elected not to address
the common-law duty to preserve the original time records by incorrectly holding that Plaintiff did
not argue that the Defendants had a common law duty to preserve the original time records.” (PI.
Objections, p. 15). However, Magistrate Smith correctly noted Plaintiff's failure to cite any
authority whatsoever for its supposed common-law argument. A review of Plaintiff's original
Memorandum of Law (Ex. 22 to Plaintiff's Objections — p. 5) demonstrates that Magistrate Smith
was correct. The only basis Plaintiff cited for its argument was statutory. Furthermore, as
Magistrate Smith correctly found, citing Mr. Casareila’s testimony, “It is not clear from the record,

however, whether any of the handwritten time records were destroyed after the lawsuit started.”

 
Case 7:17-cv-05636-KMK-LMS Document 59 Filed 04/30/19 Page 13 of 18

Thus, even if Magistrate Smith erred in failing to consider common law precedent (though none
was advanced by Plaintiff}, her factual finding, that Plaintiff failed to establish destruction of
records after the lawsuit started, defeats any common-law argument Plaintiff might have had. See,
Khatabi v. Bonura, supra., in which the Court overruled an objection to Magistrate Judge
Davidson's denial of a spoliation motion: “The statements in the record before Magistrate Judge
Davison were speculative and uncertain—Mazzei acknowledged that he ‘maybe’ made additional
handwritten notes and that it was his normal practice to throw away handwritten notes after he
typed them into the computer.... Accordingly, Plaintiff's objection with regard to the existence of
the handwritten notes is OVERRULED.” 2017 WL 10621191 *5.

Plaintiff has failed to meet his “heavy burden” of demonstrating that Magistrate Smith
abused her discretion and/or committed clear error in concluding that Defendants fulfilled their
obligation to preserve payroll records. Plaintiff's Objections should be overruled.

B. Plaintiff Failed to Demonstrate that Defendants were Guilty of Culpable Conduct

Magistrate Smith correctly found that Plaintiff's claim of Defendants’ culpable state of
mind was “equivocal at best.” (Decision, p. 12).

The Court properly dismissed Plaintiff's unsupported accusation that “Defendants acted
intentionally by creating fake time records” and saw through Plaintiff's assertion, with no
evidentiary citation, that “Defendants admit the[y] violated both the FLSA and New York Labor
Law by destroying the records” (Decision, p. 10). Further, the Court correctly noted that
Defendants’ Rule 26 Disclosure was a “general statement that [did] not claim the existence of
handwritten time records which were subsequently destroyed.” (/d., p. 11).

Magistrate Smith’s Decision was based upon her thorough analysis of Mr. Casarella’s

deposition testimony, in which he testified as to his recordkeeping and retention policies (id., p.

 
Case 7:17-cv-05636-KMK-LMS Document 59 Filed 04/30/19 Page 14 of 18

11), and to his inability to pinpoint when he discarded the paper records (id., p. 11-12).° She
quoted Mr. Casarella’s deposition testimony, in which he testified, with respect to the Excel
spreadsheet, “I believe if it is entered in [sic], it is the right information. I’m human. Maybe |
would have made some sort of entering error. But, for the most part, the information that’s on
here is going to be correct.” (Decision at 12, quoting Casarella Transcript at 88:9-14); and “The
information that is entered here is information that | believe to be a hundred percent true, on the
hours and days he worked and the amount of money he was paid.” Ud., quoting Casarella
Transcript, at 90:2-6).

In his Objections, Plaintiff asserts, without any basis whatsoever, that “Casarella is lying.”
(Plaintiff's Objections, p. 12). Plaintiff ignores Magistrate Smith’s correct finding that Mr.
Casarella did not testify conclusively that he discarded evidence subsequent to Plaintiff
commencing this action. Rather, as the Court correctly noted, Mr. Casarella seemed confused but
ultimately testified that he did not know when he had discarded the documents ~ see Decision, p.
11, n.4. The Court cited relevant case law (Hamilton v. Mt, Sinai Hosp., 528 F.Supp.2d 431, 444
(S.D.N.Y. 2007), aff'd, 331 F.App’x 874 (2d Cir. 2009), in support of the conclusion that where
handwritten notes were transcribed to type and then destroyed, “the party destroying the notes
would have no reason to think that he or she was destroying notes that would ultimately be useful
to any party in the future.” (/d. at 444). The only case cited by Plaintiff in response, US. v.
Sancolmar Industries, Inc., 347 F.Supp. 404 (E.D.N.Y. 1972), is easily distinguished, as in that
case, defendants had previously shown an inspector its payroll records but then, at trial, sought to

rely on revised payroll records for the same period, claiming it had since destroyed the records

 

> See Point Il, infra, for a discussion of the metadata for one week of Plaintiff's employment,
which Plaintiff now seeks to have the Court assess for the first time upon these Objections to the
magistrate’s Decision and Order.

10

 
Case 7:17-cv-05636-KMK-LMS Document 59 Filed 04/30/19 Page 15 of 18

reviewed by the inspector. Thus, in that case, there was evidence that the defendant had destroyed
records directly contradicting those which the defendants sought to introduce at trial. That is not
the case in the present matter, where the only evidence is that the Excel spreadsheets were accurate
(“The information that is entered here is information that I believe to be a hundred percent true, on
the hours and days he worked and the amount of money he was paid.” ~ Decision at 12, citing
Casarella Tr. at 90:2-6).

In the present case, Magistrate Smith’s conclusion that evidence of Defendants’ “culpable
conduct” was “equivocal at best” is not clearly erroneous. Plaintiff now seeks to cherry-pick the
witness's testimony to find only the items favorable to his argument, but the Magistrate assessed
the testimony as a whole to reach her conclusion. (Decision, pp. 11 -- 12). This Court should not
disturb Magistrate Smith’s finding that Plaintiff failed in his burden to show Defendants’ “culpable
conduct.”

Cc. Plaintiff Failed to Demonstrate Relevance to Plaintiff's Claims

In the context of a spoliation motion, “relevance” requires the movant to show, by a
preponderance of the evidence, “that the destroyed evidence was ‘relevant’ to the party’s claim
such that a reasonable trier of fact could find that it would support that claim or defense.”
Residential Funding, supra, at 107. See Decision, pp. 5-6; see also, Dilworth, supra, at 200,

As Magistrate Smith noted in her Decision, “Here, there is no evidence in the record that
the contents of the handwritten time records differ in any way from the typewritten time records
contained in the Excel spreadsheets.” (Decision, p. 14). Citing Hamilton, supra, 528 F.Supp.2d at
444-45, she held that Plaintiff had not met his burden of demonstrating relevance, and held further

that Plaintiffs argument of prejudice was based on conjecture. (Decision, p. 14).

11

 
Case 7:17-cv-05636-KMK-LMS Document 59 Filed 04/30/19 Page 16 of 18

In his Objections, Plaintiff has failed to present a shred of evidence to disturb Magistrate
Smith’s finding as being clearly erroneous. His argument is purely speculative, with no
evidentiary basis whatsoever. He merely claims, once again, that the handwritten records must
have been different or else they would not have been destroyed, and that records maintained by
the Defendants must be inaccurate solely because of their very accuracy (Def. Objections, pp. 21
— 22). Magistrate Smith rejected these conclusory, speculative arguments, and this Court should
do the same. Plaintiff failed to demonstrate the third prong of the test for spoliation, that the
destroyed evidence be relevant. Residential Funding, 306 F.2d 107. For this additional reason,
the Court should overrule his Objections to Magistrate Smith’s Decision and Order.

In sum, Plaintiff has failed to meet his “heavy burden of establishing the elements of a
spoliation claim by a preponderance of the evidence.” Dilworth, 3 F.Supp.3d at 200, and he has
failed to meet his burden of proving that Magistrate Judge Smith's Decision and Order was clearly
erroneous and/or an abuse of discretion. Additionally, he has failed to demonstrate that Magistrate
Smith’s denial of an award of attorneys’ fees was clearly erroneous and/or an abuse of discretion.
The Court should overrule Plaintiff's Objections and confirm the Magistrate’s denial of his motion.

POINT I
THIS COURT CANNOT REVIEW ADDITIONAL EVIDENCE

On non-dispositive motion pursuant to Fed. R. Civ. P. 72(a), a District Court Judge may
not review evidence that was not part of the record on which the Magistrate Judge based his or her
decision. Creighton v. City of New York, No. 12 CIV. 7454, 2015 WL 8492754 at *5 (S.D.N.Y.,
December 9, 2015). See also, Thai Lao Lignite (Thailand) Co., Ltd. v. Gov't of Lao People’s
Democratic Republic, 924 F.Supp.2d at 508; NIKE, Inc. v. Wu, 349 F.Supp.3d 346, 353 (S.D.NLY.
2018}; North Jersey Media Group Inc. v. Fox News Network LLC, No. 14 Civ. 7630, 2015 WL

7444822 *2 (S.D.N.Y., November 23, 2015),

12

 
Case 7:17-cv-05636-KMK-LMS Document 59 Filed 04/30/19 Page 17 of 18

Furthermore, Plaintiff bases his request that the Court entertain additional evidence on the
misleading claim that Defendants’ meta-data demonstrates their culpable conduct in some way.
(Plaintiff's Exhibit 17 — wage and hour record for Plaintiff for September 5, 2016 to September
1], 2016). The only meta-data that could be recovered from the Defendants’ computer pertained
to one spreadsheet which documents ene week of Plaintiff's employment with Defendants, at the
end of his three-plus years that Mr. Rivera worked for Defendants. The Defendants produced this
to Plaintiff on March 26, 2019, reasonably promptly after it was retrieved, and only underscores
that Defendants have, in good faith, fulfilled their obligation to turn over all discoverable material,
including that which is potentially harmful to their defense.

Moreover, this meta-data is not applicable to any of the other hundreds of pages of payroll
records produced by the Defendants in or about November 2018. Therefore, Plaintiff has offered
nothing but mere speculation and conjecture in claiming that any of the other hundreds of pages
of payroll records produced by the Defendants were created during the pendency of this litigation.

Notwithstanding the foregoing, clear precedent from this Circuit establishes that on a
motion pursuant to Fed. R. Civ. P. 72(a), the Court may not look beyond the record before the
Magistrate in assessing whether she committed clear error and/or abused her discretion in deciding
a non-dispositive motion. Creighton, supra; Thai Lao Lignite, supra; NIKE, supra; North Jersey
Media Group, supra, Therefore, the meta-data is not properly before the Court upon Plaintiff's
Objections to Magistrate Smith’s Decision and Order.

CONCLUSION

For all of the foregoing reasons, Defendants HUDSON VALLEY HOSPITALITY

GROUP, INC., GOLDFISH RESTAURANTS, INC., MICHAEL CASARELLA and

ATHANASIOS STRATIGAKIS respectfully request that the Court issue an Order overruling

13

 
Case 7:17-cv-05636-KMK-LMS Document 59 Filed 04/30/19 Page 18 of 18

Plaintiff's Objections to the Decision and Order of Hon. Lisa M. Smith, United States Magistrate
Judge, filed on March 26, 2019, that it confirm said March 26, 2019 Decision and Order, and that

it grant Defendants such further relief as the Court deems just and proper.

Dated: Hawthorne, New York
April 30, 2019

REISMAN, RUBEO & ALTMAN, LLP

By: A Lx

SHARMAN 'T. PROPP, ESQ. (SP 7539)
Attorneys for Defendants

151 Broadway

Hawthome, New York 10532

(914) 495-3050

14

 
